IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Bryan Kanu,
Plaintiff(s),
Case Number: 1:19cev156
vs.
Judge Susan J. Dlott
City of Cincinnati,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on January 17, 2020 (Doc. 71), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired January 31, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, plaintiffs motions to supplement the complaint (Docs. 37 and 40) are

DENIED as MOOT.

IT IS SO ORDERED.

evra 4 Sat)

Judge Susan J. | ta)
United States District Court
